ORDER OF REMAND
Musgrave, Judge:
Upon consideration of defendant’s consent motion for remand, and upon due deliberation, it is hereby
Ordered that defendant’s consent motion for remand is allowed, and it is further
*14Ordered that this action is hereby remanded to the Office of Trade Adjustment Assistance, Department of Labor (“OTAA”), in order to allow plaintiff to submit written comments with regard to business confidential information in the administrative record and to permit OTAA to make a redetermination concerning plaintiffs application for certification for trade adjustment assistance pursuant to 19 U.S.C. § 2271 et. seq.; and it is further
Ordered that:
1. Within 45 days after entry of this order, plaintiff shall submit to OTAA written comments upon the complete record or notice of their intent not to pursue this action;
2. Within 60 days after submission of plaint:iff s written comments, OTAA will make its remand determination, prepare a report to this Court of its determination upon remand, and forward the report to this Court along with the administrative record compiled upon remand;
3. Within 20 days from receipt of notification that OTAA has transmitted the report of its determination upon remand to the Court, the plaintiff will advise the Court whether it is satisfied or dissatisfied with OTAA’s determination upon remand, indicating the areas of dissatisfaction, if any; and
4. Upon receipt of notification of any dissatisfaction with OTAA’s determination upon remand, the Court will provide for an appropriate briefing schedule.